Case: 19-12842    Date Filed: 09/15/2020   Page: 1 of 9



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12842
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:19-cr-80025-DMM-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

CORNELIO JEREMIAS JUAREZ SAMAYOA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 15, 2020)

Before WILSON, BRANCH, and ED CARNES, Circuit Judges.

PER CURIAM:
                 Case: 19-12842       Date Filed: 09/15/2020   Page: 2 of 9



      Cornelio Jeremias Juarez Samayoa pleaded guilty to destruction of records

in a federal investigation in violation of 18 U.S.C. § 1519. At sentencing, the

district court applied two enhancements: § 2J1.2(b)(2) for engaging in conduct that

resulted in “substantial interference with the administration of justice,” and

§ 2J1.2(b)(3)(B) for selecting an “essential or especially probative” record to

destroy. Juarez appeals the application of those two enhancements.

                                                I.

      In September 2018 the Department of Homeland Security was investigating

a group that was conspiring to make and sell falsified identification documents. In

the course of that investigation, an undercover officer texted Juarez and tried to

buy falsified documents for two people. Juarez at first texted back but eventually

became suspicious and stopped texting the undercover officer. Ten days later

Carlos Ruiz, a Homeland Security investigator, stopped Juarez and a passenger

while they were driving to work. He had Juarez get out of his car, told him that he

knew about the scheme, and asked to see the phone that Juarez used to order

falsified documents.1 Juarez said that the phone was at his home and agreed to

take Ruiz to get it. Juarez returned to his car to tell his passenger that he would be

right back.




      1
          Juarez and Ruiz spoke in Spanish during the stop.
                                                2
               Case: 19-12842    Date Filed: 09/15/2020    Page: 3 of 9



      But the phone was not at Juarez’s home, it was in the car. And Juarez was

able to delete multiple text messages from the phone before Ruiz noticed and

stopped him. Ruiz then read Juarez his Miranda rights and conducted an interview,

which he recorded. During that interview, Juarez admitted to Ruiz that he

conspired with a man named Ovidio who made the falsified documents, and he

gave the officer permission to search his phone for text messages from Ovidio.

The officer saw that the text chain had been deleted and said (as translated to

English): “Oh, you deleted it now.” Juarez replied, “Yes, yes.” He consented to a

forensic search of his phone, and although officers found pictures of falsified

identification documents and headshots for future documents, they could not

recover the deleted text messages between Juarez and Ovidio.

      Juarez was charged with conspiracy to transfer falsified identification

documents and with destruction of records in a federal investigation. He pleaded

guilty to destruction of records and the government dropped the conspiracy charge.

      The Presentence Investigation Report assigned Juarez a base offense level of

14. It recommended a 3-point enhancement under § 2J1.2(b)(2) for substantially

interfering with the administration of justice and a 2-point enhancement under

§ 2J1.2(b)(3)(B) for selecting an essential or especially probative record to destroy.

It also recommended a 3-point reduction under § 3E1.1 for acceptance of

responsibility, bringing the total offense level to 16. Based on his criminal history


                                          3
                Case: 19-12842      Date Filed: 09/15/2020   Page: 4 of 9



category of I, the PSR calculated his guidelines range as 21 to 27 months

imprisonment.

      Juarez objected to the PSR recommendations, arguing that neither

enhancement should apply. At his sentence hearing, he argued that he had deleted

only one text message after he had been pulled over, a message from a family

member who wanted to buy falsified documents. He argued that it was his regular

practice to delete text messages and, because of that practice, he had already

deleted the text chain with Ovidio before he was pulled over. He also noted that he

had cooperated with the officers, answered their questions about Ovidio, and

offered to try texting him again.

      The government argued that the enhancements were appropriate. It

contended that Officer Ruiz had seen Juarez delete more than one text message.

And it contended that had Ruiz been able to obtain the text messages between

Ovidio and Juarez, he would have used them to investigate Ovidio.

      The district court overruled Juarez’s objections, calculated his guidelines

range as 21 to 27 months in prison, and sentenced him to 24 months in prison.

Juarez appeals, contending that the court improperly applied the enhancements.

                                           II.

      When reviewing sentencing guidelines decisions, we review de novo legal

questions. United States v. Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010). We


                                            4
               Case: 19-12842      Date Filed: 09/15/2020    Page: 5 of 9



review factual findings made by the district court at sentencing only for clear error.
Id. And we apply due deference, which is akin to clear error review, when

reviewing the district court’s application of the guidelines to the facts. Id. A

district court’s factual finding is clearly erroneous if it leaves us “with a definite

and firm conviction that a mistake has been committed.” Id. The government

bears the burden of proving all facts necessary to support a sentencing

enhancement by a preponderance of the evidence. United States v. Dimitrovski,

782 F.3d 622, 628 (11th Cir. 2015).

                                           III.

      Juarez first contends that the district court erred by finding that he

substantially interfered with the administration of justice resulting in a 3-level

increase.

      Juarez argues that the enhancement should not apply for two reasons. First,

he argues that he had deleted the text messages from Ovidio as part of his regular

practice of deleting text messages, that he had done so before he was pulled over,

and it was clear error for the district court to find otherwise. Second, he argues

that, even if he did delete the text messages after being pulled over, that did not

amount to substantial interference under § 2J1.2(b)(2).




                                            5
               Case: 19-12842      Date Filed: 09/15/2020    Page: 6 of 9



                                           A.

       Juarez’s first argument, that the district court clearly erred by finding that

Juarez deleted his text messages with Ovidio during the traffic stop, is

unpersuasive. The district court’s finding is supported by the record. Ruiz filmed

his interrogation of Juarez during the traffic stop, and during that interrogation

Juarez admitted that he had just deleted the text messages with Ovidio. Ruiz said:

“Oh, you deleted it now,” referring to the text chain with Ovidio. Juarez replied,

“Yes, yes.”

       That is enough to support the district court’s findings. Juarez was asked if

he deleted the text messages “now,” and he answered “yes.” “Now” means now,

not earlier. See Carcieri v. Salazar, 555 U.S. 379, 388 (2009) (defining now as “at

the present time”) (quoting Webster’s New International Dictionary 1671 (2d ed.

1934)). And “yes” means yes. Based on that admission, the district court did not

clearly err in finding that Juarez deleted the text messages during the stop and not

before it.

                                           B.

       Juarez also argues that even if he deleted Ovidio’s text messages after he

was pulled over, that did not amount to substantial interference. Under

§ 2J1.2(b)(2), courts apply a 3-level increase if “the offense resulted in substantial

interference with the administration of justice.” The commentary to that guideline


                                           6
               Case: 19-12842    Date Filed: 09/15/2020    Page: 7 of 9



includes a non-exhaustive list of ways to prove that the defendant substantially

interfered with the administration of justice, including: “[1] a premature or

improper termination of a felony investigation; [2] an indictment, verdict, or any

judicial determination based upon perjury, false testimony, or other false evidence;

or [3] the unnecessary expenditure of substantial governmental or court resources.”

§ 2J1.2 cmt. n.1. The government stated at sentencing that it was relying on the

first example of substantial interference — “premature or improper termination of

a felony investigation” — not on the other examples of substantial interference.

      Juarez contends that the government cannot prove that his deletion of his

text messages with Ovidio “resulted in” the “premature or improper termination of

a felony investigation.” § 2J1.2(b)(2); cmt. n.1. The phrase “resulted in” imposes

a causation requirement. United States v. Waterman, 755 F.3d 171, 175 (3d Cir.

2014). That means, according to Juarez, that to support application of the

enhancement, the government must show that Juarez’s deletion of the text

messages caused the investigation into Ovidio to end prematurely or improperly.

      Assuming that Juarez’s definition is correct, the district court did not err in

applying the substantial interference enhancement. It did not because the

commentary to this guideline is clear: the list provided is a non-exhaustive one. §

2J1.2 cmt. n.1; United States v. Newman, 614 F.3d 1232, 1233 (11th Cir. 2010)

(“Because the term ‘includes’ is not exhaustive, the definition of ‘substantial


                                          7
               Case: 19-12842     Date Filed: 09/15/2020    Page: 8 of 9



interference with the administration of justice’ in § 2J1.2 is not limited to the

examples set out in the guidelines.”) (some quotation marks omitted). As a result,

the government did not have to prove that this case was analogous to one of the

three examples in the guidelines commentary; it had to prove only that “the

offense resulted in substantial interference with the administration of justice.”

§ 2J1.2(b)(2). And even if Juarez’s deletion of the text messages did not cause the

investigation into Ovidio to end prematurely or improperly, it could still amount to

substantial interference.

      The district court found that Juarez had deleted a text message to shield one

of his family members from an investigation by law enforcement. The court found

that Juarez had lied to the investigating officer about where his phone was located

and then “took advantage” of the opportunity to delete the texts. Finally, the court

found that Juarez “testified falsely” at his sentence hearing. Based on all of those

findings the court determined that Juarez had substantially interfered with the

administration of justice.

      We are not left with “a definite and firm conviction” that the district court

erred. See Rothenberg, 610 F.3d at 624. We give great deference to the district

court’s credibility determinations, see United States v. Ramirez-Chilel, 289 F.3d
744, 749 (11th Cir. 2002), which includes the finding that Juarez gave false




                                           8
              Case: 19-12842      Date Filed: 09/15/2020   Page: 9 of 9



testimony about deleting the texts. The substantial interference enhancement was

properly applied.

                                         IV.

      Juarez also contends that the district court erred by finding that his offense

“involved the selection of any essential or especially probative record, document,

or tangible object to destroy.” U.S.S.G. § 2J1.2(b)(3)(B). The guidelines do not

define “essential” or “especially probative.” See id.; see also § 2J1.2 cmt. n.1. But

we have held that “essential” means “absolutely necessary,” and “especially

probative” records are that “would furnish, establish, or contribute toward proof”

of a fact. United States v. Mathews, 874 F.3d 698, 705 (11th Cir. 2017) (quotation

marks and alterations omitted).

      The district court found that Juarez selected specific text messages to delete:

text messages between himself and Ovidio, his supplier of falsified documents.

Those text messages were especially probative because they would have helped

prove that Ovidio and Juarez had worked together to supply falsified documents to

buyers. See id. The district court did not err in applying a 2-level increase under §

2J1.2(b)(3)(B).

      AFFIRMED.




                                          9